t c memo united_states tax_court haas associates accountancy corporation petitioner v commissioner of internal revenue respondent michael a haas and angela m haas petitioners v commissioner of internal revenue respondent docket nos filed date william edward taggart jr for petitioners kathryn k vetter for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows michael and angela haas deficiency dollar_figure -- -- sec_6662 accuracy- related penalty big_number --- --- haas associates accountancy corp deficiency --- dollar_figure dollar_figure sec_6662 accuracy- related penalty -- big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision involve claimed ordinary deductions relating to a covenant_not_to_compete and to consulting services a claimed exclusion from income of dollar_figure relating to receipt of shares of stock in an accounting firm and the accuracy- related penalties all references to haas are to petitioner michael haas findings_of_fact some of the facts have been stipulated and are so found when the petitions were filed petitioners michael and angela haas resided in novato california and the principal_place_of_business of petitioner haas associates accountancy corp haas associates was located in novato california haas associates was incorporated in the state of california in haas graduated from the university of san francisco with a degree in accounting and was employed for years as an accountant for ernst ernst in august of haas began employment as an accountant for dean hale petrie dhp a public accounting firm incorporated in california the stock of dhp was owned predominantly if not exclusively by kurt petrie petrie in haas became a certified_public_accountant on date the name of dhp was changed to dean petrie and haas dph and on date percent of the outstanding shares of stock in dph was transferred to haas petrie owned the other percent of the dph stock and petrie served as president and general manager of dph in after working together for years differences of opinion developed between haas and petrie over how dph should be managed as a result haas informed petrie that he wanted to leave dph haas attempted to negotiate an agreement with petrie under which he would pay dph for the right to take over the accounting services relating to some of dph’s clients with whom haas had developed a strong relationship haas and petrie failed to reach an agreement and in november of haas and petrie q4e- hired attorneys to continue the negotiations the negotiations turned acrimonious and resulted ina series of offers and counteroffers on date haas and petrie signed a contract under which haas agreed to make certain payments to dph in return for which accounting services relating to approximately clients of dph were to be turned over to a new corporation to be owned by haas in prior years the accounting services performed by dph for the clients produced for dph approximately dollar_figure in annual gross_receipts to effect this agreement on date haas associates a new subsidiary of dph was formed and on date the name of dph was changed to dean petrie dp in a date separation agreement between haas petrie and dp the division between haas and petrie of the dp accounting firm was formalized as a first step in the transaction haas received an additional dollar_figure percent of the outstanding shares of dp stock bringing haas’ total stock interest in dp to dollar_figure percent haas’ 26-percent stock interest in dp was then redeemed by dp and all of the shares of stock in haas associates was transferred to haas the files relating to the former clients of dph were transferred to haas dp and petrie hereinafter we generally use dp to refer to dph and to dp - - individually agreed for a period of months not to compete with haas and haas associates e not to solicit any of the clients transferred to haas and to haas associates and dp and petrie nominally agreed to provide limited transitional consulting services to haas and to haas associates relating to the clients in the separation agreement the fair market values of dph as a corporation as of date of haas’ stock interests in dp of the clients transferred to haas of the client files of the covenant_not_to_compete and of the right to receive consulting services were indicated as follows item value dph as a corporate entity dollar_figure stock interest in dp transferred to haas big_number stock interest in dp transferred by haas to dp big_number clients transferred to haas and haas associates big_number client files big_number covenant_not_to_compete big_number right to receive consulting services big_number under the terms of the separation agreement the receipt by haas of the additional 26-percent stock interest in dp was to -- - be treated by haas as representing dollar_figure in taxable compensation and as an ordinary business_expense for dp haas’ exchange of his dp stock for the stock in haas associates was to be treated as a tax-free reorganization under sec_355 and sec_368 a d under the terms of the separation agreement the client files the covenant_not_to_compete and the right to receive consulting services were transferred to haas individually in exchange for the payment by haas to dp of dollar_figure the indicated total value therefor ’ until date haas carried on two separate_accounting practices----one individually and one through haas associates on date haas transferred all of the assets of his individual accounting practice to haas associates haas and his wife angela timely filed their joint federal_income_tax return on their return haas included as ordinary_income the dollar_figure reflecting the indicated value for the shares of stock in dp that haas had received dollar_figure relating to the client files dollar_figure relating to the covenant_not_to_compete dollar_figure relating to the consulting services dollar_figure dp issued to haas a form_w-2 wage and tax statement in the amount of dollar_figure relating to the additional 26-percent stock interest in dp that haas received even though the value indicated therefor in the separation agreement was dollar_figure - for and haas associates timely filed corporation income_tax returns on haas and his wife’s joint federal_income_tax return and on haas associates’ and corporation income_tax returns the dollar_figure relating to the covenant_not_to_compete was amortized as an ordinary and necessary business_expense deduction and the dollar_figure relating to consulting services was deducted in as an ordinary business_expense as follows amortization deduction deduction for relating to covenant not consulting year to compete services haas’ joint income_tax return dollar_figure dollar_figure haas associates’ corporation income_tax return big_number -- big_number -- on audit respondent disallowed the above deductions relating to the covenant_not_to_compete and to the consulting services in the alternative only if these deductions are not allowed petitioners claim that the dollar_figure relating to the --- - 26-percent stock interest in dp that haas received should be excluded from haas’ income opinion dollar_figure relating to covenant_not_to_compete under sec_162 a taxpayer may deduct all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business generally amounts paid for covenants not to compete are amortized over the life of the covenants as current business_expenses see 84_tc_21 amounts paid however for goodwill or for going_concern_value of a business generally are treated as nondeductible capital expenditures see fong v commissioner tcmemo_1984_402 affd without published opinion 816_f2d_684 9th cir to be respected for federal_income_tax purposes covenants not to compete should reflect economic reality see 810_f2d_562 6th cir affg tcmemo_1985_53 lemery v commissioner 451_f2d_173 9th cir affg per curiam 52_tc_367 the division between haas and petrie was acrimonious and strained and we are satisfied that petrie could have made a amortization deductions were also claimed for the dollar_figure relating to the client records which respondent did not disallow --- - strong effort to compete for the clients that were transferred to haas petrie was an experienced and successful accountant who after the division was the president and sole shareholder of dp we believe that the covenant_not_to_compete to which petrie and dp agreed and for which haas paid dollar_figure reflects economic_substance and that the dollar_figure represented a reasonable amount for the covenant_not_to_compete based on prior years the clients protected by the covenant represented approximately dollar_figure in annual gross_receipts the dollar_figure for the 3-year covenant_not_to_compete is properly amortizable as an ordinary and necessary business_expense dollar_figure relating to consulting services petitioners contend that the dollar_figure paid_by haas for the right to receive consulting services from petrie and dp was necessary to aid in the division of the accounting practice respondent contends that little if any consulting services were provided by petrie and dp that petitioners have not satisfied their burden of establishing haas’ need for the consulting services and that any consulting services that were provided by petrie and dp or its predecessor dph occurred before the division and should be treated as nondeductible startup expenditures of haas associates see sec_195 we agree with respondent -- - the evidence does not establish that the dollar_figure payment relating to the so-called consulting services represented an ordinary and necessary business_expense for haas or for haas associates see rule a haas was an experienced accountant and had good relationships with the clients the credible_evidence does not establish the need for any such services further any payment relating to consulting services that petrie and dph provided before the division of the dph accounting firm is to be treated as a nondeductible startup expenditure of haas’ individual accounting practice or of haas associates’ accounting practice see sec_195 dollar_figure relating to 26-percent stock interest and sec_6662 penalty alternatively petitioners claim that the dollar_figure relating to haas’ receipt of the additional 26-percent stock interest in dp should be excluded from their income under the strong_proof rule generally followed by this court taxpayers challenging the tax treatment or allocations reflected in purchase and sale contracts may succeed only by producing strong_proof that the revised allocations better reflect the actual intent of the parties and the economic realities see 294_f2d_52 9th cir affg 34_tc_235 102_tc_406 76_tc_239 we shall however apply the danielson_rule if the court_of_appeals to which the case is appealable would do so see 99_tc_490 54_tc_742 affd 445_f2d_985 10th cir lang v commissioner tcmemo_1993_474 because the court_of_appeals for the ninth circuit the court_of_appeals to which this case is appealable has not explicitly adopted the danielson_rule see 51_tc_306 affd sub nom throndson v commissioner 457_f2d_1022 9th cir we shall apply the strong_proof rule the basis for petitioners’ alternative contention is that the dollar_figure reported as income on their joint federal_income_tax return represented artificial income and should not be charged to haas as income respondent contends that petitioners have not presented strong_proof to overcome the treatment in the separation agreement by haas petrie and dp of the dollar_figure as ordinary_income to haas under the danielson_rule a party may seek to alter the terms of an agreement only by adducing proof which in an action between the parties to the agreement would be admissible to alter the agreement or to show its unenforceability because of mistake undue influence fraud duress etc see 378_f2d_771 3d cir vacating and remanding 44_tc_549 -- no credible_evidence refutes the income character of the dollar_figure haas received the additional 26-percent stock interest in dp that was valued at dollar_figure and treated as nonemployee compensation haas agreed to report and did report the dollar_figure on his and his wife’s joint federal_income_tax return as taxable_income petitioners have not provided adequate evidence to support the recharacterization of the dollar_figure as nontaxable income under sec_6662 a penalty is imposed equal to percent of the portion of the underpayment that is attributable to a substantial_understatement_of_income_tax namely an understatement for a year in excess of percent of the amount required to be shown on the federal_income_tax return or dollar_figure see sec_6662 however if the taxpayer has substantial_authority for the tax_return position the penalty does not apply see sec_6662 b we have disallowed the dollar_figure claimed deduction relating to consulting services primarily on grounds of petitioners’ burden_of_proof we believe that petitioners on the limited facts in evidence relating to this issue had a reasonable basis for claiming a current ordinary deduction for the dollar_figure relating to the consulting services we do not sustain the sec_6662 penalty to reflect the foregoing decisions will be entered under rule
